Application for stay presented to Justice KAGAN and by her referred to the Court granted, and the district court's September 4, 2014, order granting a preliminary injunction stayed pending the timely filing and disposition of a petition for writ certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the sending down of the judgment of this Court.
Justice GINSBURG, Justice BREYER, Justice SOTOMAYOR, and Justice KAGANwould deny the application for stay.